       Case: 5:18-cv-01565-SL Doc #: 15 Filed: 12/10/18 1 of 3. PageID #: 94




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



JAMES NICE                                 )       CASE NO. 5:18 CV 01565

       Plaintiff                           )
                                                   JUDGE SARA LIOI
v.                                         )

CITY OF AKRON, et al.                      )       FIRST JOINT STATUS REPORT

       Defendants                          )



       Now come the Parties, by and through undersigned counsel, and submit the following

Joint Status Report:

1.     DISCOVERY

       On November 15, 2018, Defendant, City of Akron served interrogatories and requests for

production of documents on Plaintiff. On November 19, 2018 Plaintiff served interrogatories

and requests for production of documents on each Defendant.

2.     SETTLEMENT NEGOTIATIONS

       There have been no settlement discussions between the Parties.

3.     OUTSTANDING MOTIONS

       On November 30, 2018, Plaintiff filed a Motion for Leave of Court to File Amended

Complaint.
       Case: 5:18-cv-01565-SL Doc #: 15 Filed: 12/10/18 2 of 3. PageID #: 95




      4.     CASE DEVELOPMENTS

             There are no case developments that would give rise to a request to deviate from

      the Case Management Plan.

                                                 Respectfully submitted,

                                                 EVE V. BELFANCE
                                                 Director of Law


/S/ Shawn Romer                                  /S/ Michael J. Defibaugh
Shawn Romer (0084251)                            John Christopher Reece - No. 0042573
Romer Law Firm, LLC                              JReece@akronohio.gov
2012 W. 25th St., Ste. 716                       Michael J. Defibaugh – No. 0072683
Cleveland, OH 44113                              MDefibaugh@akronohio.gov
Tel: 216-644-3722                                Assistant Directors of Law
Fax: 216-803-6674                                161 S. High Street, Suite 202
Email: sromer@romerlawfirm.com                   Akron, OH 44308
Attorney for Plaintiff                           (330) 375-2030 FAX: (330) 375-2041
                                                 Attorneys for Defendants
/S/ Scott Perlmuter
Scott Perlmuter (0082856)
Tittle & Perlmuter
2012 W. 25th St., Ste. 716
Cleveland, OH 44113
Tel: 216-308-1522
Fax: 888-604-9299
Email: scott@tittlelawfirm.com
Attorney for Plaintiff
       Case: 5:18-cv-01565-SL Doc #: 15 Filed: 12/10/18 3 of 3. PageID #: 96



                                     PROOF OF SERVICE



       The undersigned certifies that the foregoing Joint Status Report was filed electronically

on December 10, 2018. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                             S/ Michael J. Defibaugh
                                             Michael J. Defibaugh
